UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6404


FRANK DURAND TOMLIN,

                     Plaintiff - Appellant,

              v.

JOHNNY HAWKINS, Warden; DOCTOR SHER GULERIA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:20-ct-03057-BO)


Submitted: July 23, 2020                                          Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Durand Tomlin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frank Durand Tomlin appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2018) complaint without prejudice for failure to exhaust administrative remedies.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court.       Tomlin v. Hawkins, No. 5:20-ct-03057-BO

(E.D.N.C. Mar. 13, 2020). We also deny Tomlin’s motions for injunctive relief and to

appoint counsel. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2